DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Request for Continued Examination filed on 02/19/2021 

Response to Arguments
Applicant’s remarks and Amendments have been fully considered.    In response to the Amendments and Remarks filed on 02/19/2021, all rejections and objections have been withdrawn

Allowable Subject Matter
Claims 1-7, 9-15, and 17-24 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1 and 22 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a media processing apparatus comprising a circuitry or a method in a media processing apparatus as recited in “receive a first plurality of image frames from a first image capturing device associated with the media processing apparatus, wherein 
the first plurality of image frames are captured over a first time period, and the first plurality of image frames includes a first plurality of objects; 
receive a first user input from a first media rendering device different from the media processing apparatus, wherein the first user input corresponds to a first object from the first plurality of objects; 
receive motion information from the first image capturing device, wherein the motion information indicates a movement of the first image capturing device in a three-dimensional (3D) space; 
determine a first speed of movement of the first object based on: the movement of the first image capturing device, and an analysis of a first set of consecutive image frames from the first plurality of image frames; 
calculate a first frame rate based on the determined first speed of movement of the first object, wherein the first image capturing device captures a second plurality of image frames at the first frame rate; and
receive the second plurality of image frames from the first image capturing device, wherein the second plurality of image frames includes a second plurality of objects; 
detect an absence of the first object in a second set of consecutive image frames from the second plurality of image frames; 
receive, from the first media rendering device, a second user input for a selection of a second object from the second plurality of objects based on the detection of the absence of the first object in the second set of consecutive image frames; 
select the second object from the second plurality of objects based on the received second user input; 
determine a second speed of movement of the second object from the second plurality of objects based on the detected absence of the first object in the second set of consecutive image frames; 
calculate a second frame rate based on the determined second speed of movement of the second object; 
update the second plurality of image frames based on the second frame rate; and t
transmit the captured updated second plurality of image frames to the first media rendering device” as combined with other limitations in claims 1 and 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PADMA HALIYUR/Primary Examiner, Art Unit 2698